Exhibit 10.1

 

LOGO [g601987g91k45.jpg]

AGREEMENT made between McGraw Hill Financial, Inc. (“MHFI”), a New York
corporation, with its principal place of business at 1221 Avenue of the
Americas, New York, New York, and Charles Teschner (“You”), an individual.

The parties agree that:

 

1. In consideration of a payment in the amount of $225,000 to be made by MHFI to
You in a lump sum within thirty (30) days of your Employment Termination Date,
You acknowledge and agree that, for six (6) months following your Employment
Termination Date, You will not directly or indirectly engage in, or render any
services to or for, any business that is a significant competitor of MHFI or
solicit for competitive purposes any customer of MHFI with which you were
involved during the (12) months prior to your Employment Termination Date.

 

2. Your Employment Termination Date shall be the date which MHFI designates in
its records as the last date of Your employment with MHFI.

 

3. The payment due under this Agreement is subject to all deductions required by
law or authorized by you.

 

4. This Agreement is conditioned upon the execution, delivery and full
effectiveness of the Termination and Release Agreement relating to your
employment termination.

 

5. This Agreement shall be construed in accordance with the laws of the State of
New York.

 

McGRAW HILL FINANCIAL, INC. By:  

/s/John Berisford

Name: John Berisford Title:   EVP, Human Resources Date:   September 24, 2013

 

CHARLES TESCHNER

/s/ Charles Teschner

Date:   September 20, 2013

 

1